             Case:20-01947-jwb         Doc #:449 Filed: 04/07/2021    Page 1 of 11



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
                                                          Chapter 11
BARFLY VENTURES, LLC, et         al.                      Case No. 20-01947-jwb
                                                           Hon. James W. Boyd
                      Debtors.                            Jointly Administered



    SUPPLEMENTAL FEE STATEMENT OF JAFFE RAITT HEUER & WEISS, P.C.
         PURSUANT TO FINAL APPLICATION FOR COMPENSATION &
           REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE
            OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         Jaffe Raitt Heuer & Weiss, P.C. ("Jaffe1'). counsel to the Official Committee of

Unsecured Creditors of Barfly Ventures, LLC (the "Committee'1) appointed in the above-

captioned chapter 11 cases, submits this Supplemental Fee Statement for compensation for

services rendered and reimbursement of expenses incurred as counsel to the Committee from

March 1, 2021 through March 31, 2021 (the "Supplemental Period") pursuant to the Final

Application for Compensation & Reimbursement of Expenses as Counsel to the Official

Committee of Unsecured Creditors [Doc. No. 443] (the "Final Fee Statement"):




  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(l 129), 50 Amp Fuse, LLC (d/b/a Stella's Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden's
Restaurant Saloon)(4255).


5201013.vl
             Case:20-01947-jwb       Doc #:449 Filed: 04/07/2021          Page 2 of 11



Professional (name and address):                 Jaffe Raitt Heuer & Weiss, P.C.
                                                 27777 Franklin, Suite 2500
                                                 Southfield, MI 48034

Fees requested:                                  $5,791.50


Expenses requested:                              $0.00


A detailed statement regarding the fees and expenses incurred by Jaffe during the Supplemental

Period is attached hereto as Exhibit 1.

       As set forth in the Final Fee Application, the estate professionals proposed that no later

than eight days before they submitted proposed orders approving their final fee applications,

such professionals would file supplemental fee statements with respect to any additional fees or

expenses incurred subsequent to the period covered in the final fee applications. The estate

professionals proposed to serve such supplemental fee statements on the notice parties set forth

in the Compensation Order (as that term is defined in the Final Fee Application) with such notice

providing that the notice parties shall have a period of seven days to file any objections to the

supplemental fee statements. The Final Fee Application contemplates that if no objections are

timely filed, then the fees and expenses set forth in the supplemental fee statements will, subject

to Court approval, likewise be deemed allowed on a final basis.

       No hearing will be set before the Court with respect to this supplemental fee

statement unless a written objection is timely filed with the Clerk of the Bankruptcy Court.

If you have any objection, you have seven days from the date of service of this

supplemental fee statement in which to file such written objection. If an objection is filed, a

subsequent notice will be sent to you of the date, time and location of the hearing on the

objection.
           Case:20-01947-jwb   Doc #:449 Filed: 04/07/2021       Page 3 of 11




                   ANY OBJECTION MUST BE TIMELY FILED WITH;


                           United State Bankruptcy Court
                                One Division North
                           Grand Rapids, Michigan 49503

                A COPY OF ANY OBJECTION MUST ALSO BE SENT TO:

                           Jaffe Raitt Heuer & Weiss, P.C.
                                  Attn: Paul R. Hage
                             27777 Franklin, Suite 2500
                             Southfield, Michigan 48034
                                phaue^iaffelavv.corn

                                       Respectfully submitted by.


                                       JAFFE RAIT HEUER & WEISS, P.C.

                                       Bv:    /s/ Paul R. Hage
                                       Paul R. Hage (P70460)
                                       27777 Franklin Road, Suite 2500
                                       Southfield, MI 48034
                                       Phone: (248)351-3000
                                       phaue^ i a1'I c 1 aw.com

                                       -and-

                                       SUGAR FELSENTHAL GRAIS &
                                       HEESINGER, LLP

                                       Michael A. Brandess
                                       30 N. LaSalle Street, Suite 3000
                                       Chicago, IE 60602
                                       Phone: (312) 704-9400
                                       mbrandessi@sfoh.com

                                       Counsel to the Official Committee of Unsecured
                                       Creditors of Barfly Ventures, LLC et al.

Dated: April 7, 2021.
           Case:20-01947-jwb           Doc #:449 Filed: 04/07/2021                    Page 4 of 11



                                           Jaffe
                                           J     JAFFE RAiTT HEUER & WEiSS
                                                    1 /'/'i/r •««</»«/
                                                                    (i
                                                  . XlUtrneyy tt" (imiwktrs

                 27777 FRANKLIN ROAD, SUfTE 2500 • PO BOX 5034 • SOUTHPIELO, MICHIGAN 48086 503a
                                      PHONE 240 351 3000 • FAX 248.351.3082
                                                www,)affelaw com



    Official Committee of Unsecured Creditors of BaApril 6, 2021
    c/o Gordon Food Service, Inc.
    Sharon Murphy   Director of Credit
    1300 Gezon Parkway SW
    Wyoming, MI 49509-9300                         Invoice No. 475269




FOR LEGAL SERVICES RENDERED THROUGH MARCH 31, 2021
AS ITEMIZED ON THE ATTACHED REPORT:


ASSET ANALYSIS

                                                 Total Fees                       $1,134.00
                                                 Total Costs                            $0.00

                                                 Subtotal                         $1,134.00
CASE ADMINISTRATION

                                                 Total Fees                       $2,470.50
                                                 Total Costs                           $0 .00

                                                 Subtotal                         $2,470.50
COMMITTEE COMMUNICATIONS

                                                 Total Fees                         $283.50
                                                 Total Costs                           $0 . 00

                                                 Subtotal                           $283.50
FEE APPLICATIONS / OBJECTIONS

                                                 Total Fees                       $1,903 .50
                                                 Total Costs                           $0 . 00


                                                 Subtotal                         $1,903.50




                          TOTAL FEES THIS INVOICE                             $    5,791.50

                          TOTAL AMOUNT DUE                                    $    5,791.50
               Case:20-01947-jwb     Doc #:449 Filed: 04/07/2021   Page 5 of 11




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UK   Apr   6, 2021   PAGE   2
CLIENT NUMBER: UCCBAR
INVOICE NO.; 475269




    FED. TAX I.D. XX-XXXXXXX    TERMS:   NET 30 DAYS

    {Jl}
                 Case:20-01947-jwb     Doc #:449 Filed: 04/07/2021        Page 6 of 11




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Apr   6, 2021         PAGE   3
CLIENT NUMBER: UCCBAR
INVOICE NO.: 475269



    Official Committee of Unsecured Creditors of Barfly Ventures
    ASSET ANALYSIS
**OPEN FOR TIME ONLY**


 DATE   ATTY     SERVICE DESCRIPTION                          HOURS

03/02/21 PRH REVIEW FILINGS RELATED TO SELLERS' PLAN AND         1.40      567.00
             FINANCIAL REPORTING (.7). RELATED
             CORRESPONDENCE WITH J. PIGGINS (.3). REVIEW
             NEW OPINION RE D&O INSURANCE ISSUES (.3). PHONE
             CALL WITH J. PIGGINS RE SELLERS ISSUES (.1).

03/03/21 PRH ATTENTION TO ISSUES RELATED TO SELLERS PLAN AND        .40    162.00
             NONDISCHARGEABILITY ACTION.

03/05/21 PRH REVIEW SELLERS CONFIRMATION ORDER.                     .20     81.00

03/23/21 PRH PHONE CALL WITH J. PIGGINS REGARDING                   .30    121.50
             NON-DISCHARGEABILITY DEADLINE.

03/26/21 PRH CORRESPONDENCE WITH J PIGGINS REGARDING SELLERS        .10     40.50
             523 DEADLINE.

03/30/21 PRH CORRESPONDENCE RE STIPULATION EXTENDING SELLERS        .30    121.50
             DISCHARGEABILITY DEADLINE (.1). ATTENTION TO
             FILING OF SAME (.2).

03/31/21 PRH REVIEW ORDER IN SELLERS' BANKRUPTCY CASE               .10     40.50
             REGARDING DISCHARGEABILITY DEADLINE.




   TOTAL HOURS         2.80      FOR SERVICES RENDERED       $            1134.00




                                 MATTER TOTAL                $            1134.00
                Case:20-01947-jwb    Doc #:449 Filed: 04/07/2021        Page 7 of 11




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN    Apr   6, 2021       PAGE       4
CLIENT NUMBER: UCCBAR
INVOICE NO.: 475269


  it
                             TIME AND FEE SUMMARY                              *

  *         TIMEKEEPER         *    RATE   HOURS                 FEES
 PAUL R. HAGE                     405.00    2.80            1134.00
                          TOTALS            2.80            1134.00
                   Case:20-01947-jwb      Doc #:449 Filed: 04/07/2021       Page 8 of 11




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN      Apr   6, 2021         PAGE      5
CLIENT NUMBER: UCCBAR
INVOICE NO.: 475269




    Official Committee of Unsecured Creditors of Barfly Ventures
    CASE ADMINISTRATION
**0PEN FOR TIME ONLY**


 DATE   ATTY        SERVICE DESCRIPTION                         HOURS

03/02/21 PRH DISCUSS CONVERSION ISSUES WITH E. VONEITZEN AND       1.20      486.00
             M. BRANDESS (1.1). PHONE CALL TO M. MAGGIO
               ( .1) .

03/03/21 PRH CORRESPONDENCE AND CALL WITH E. VONEITZEN AND         1.70      688.50
             M. MAGGIO RE CONVERSION, PROFESSIONAL FEE
             ISSUES (1.3). CORRESPONDENCE AND CALL WITH M.
             BRANDESS RE CONVERSION ISSUES (.4) .

03/04/21 PRH PHONE CALLS WITH E. VON EITZEN (.4) AND M.               .80    324.00
             BRANDESS (.4) REGARDING VARIOUS CONVERSION
             RELATED ISSUES.

03/05/21 PRH CORRESPONDENCE WITH ESTATE PROFESSIONALS RE              .20     81.00
             CONVERSION ISSUES.

03/22/21 PRH CORRESPONDENCE WITH M. BRANDESS RE TIMING FOR            .30    121.50
             FEE SUPPLEMENT, CONVERSION.

03/23/21 PRH PHONE CALL WITH M. BRANDESS RE STATUS OF CASE,           .50    202.50
             REMAINING STEPS.

03/29/21 PRH PHONE CALL WITH J. PIGGINS REGARDING SELLERS          1.40      567.00
             STIPULATION (.3). PHONE CALLS WITH M. BRANDESS
             AND E. VON EITZEN REGARDING CONVERSION/FEE
             ISSUES (.6). PREPARE STIPULATION RE SELLERS
             DEADLINE (.5).




    TOTAL HOURS          6.10       FOR SERVICES RENDERED      $            2470.50
                Case:20-01947-jwb    Doc #:449 Filed: 04/07/2021       Page 9 of 11




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN   Apr   6, 2021       PAGE       6
CLIENT NUMBER: UCCBAR
INVOICE NO.: 475269


                                 MATTER TOTAL               $      2470.50




 •                           TIME AND FEE SUMMARY                             *

  *         TIMEKEEPER         *    RATE   HOURS                FEES
 PAUL R. HAGE                     405.00    6.10           2470.50
                          TOTALS            6 .10          2470.50
                    Case:20-01947-jwb      Doc #:449 Filed: 04/07/2021       Page 10 of 11




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN       Apr   6, 2021         PAGE       7
CLIENT NUMBER: UCCBAR
INVOICE NO.: 475269




    Official Committee of Unsecured Creditors of Barfly Ventures
    COMMITTEE COMMUNICATIONS
**0PEN FOR TIME ONLY**


 DATE     ATTY       SERVICE DESCRIPTION                             HOURS

03/04/21 PRH CORRESPONDENCE WITH COMMITTEE MEMBERS RE                  .70    283.50
             CONVERSION STATUS, FINAL FEE APPLICATIONS.




      TOTAL HOURS         0.70       FOR SERVICES RENDERED      $            283.50




                                     MATTER TOTAL                $           283.50




  *                              TIME AND FEE SUMMARY                               *

 *           TIMEKEEPER            *    RATE   HOURS                FEES
  PAUL R. HAGE                        405.00     . 70           283.50
                              TOTALS             .70            283.50
                    Case:20-01947-jwb      Doc #:449 Filed: 04/07/2021       Page 11 of 11




BARFLY VENTURES, ET AL, OFFICIAL COMMITTEE OF UN       Apr   6, 2021         PAGE       8
CLIENT NUMBER: UCCBAR
INVOICE NO.: 475269




    Official Committee of Unsecured Creditors of Barfly Ventures
    FEE APPLICATIONS / OBJECTIONS
**OPEN FOR TIME ONLY**


 DATE     ATTY       SERVICE DESCRIPTION                         HOURS

03/03/21 PRH ATTENTION TO FINAL FEE APPLICATIONS FOR                2.70     1093.50
             COMMITTEE PROFESSIONALS.

03/04/21 PRH ATTEND TO REVISIONS TO FEE APPLICATIONS                   .90    364.50
             REGARDING SUPPLEMENTAL FEE STATEMENT CONCEPT.

03/05/21 PRH FINALIZE, FILE AND SERVE FINAL FEE APPLICATIONS           .70    283.50
             (5). REVIEW FEE APPLICATIONS FILED BY DEBTOR
             PROFESSIONALS {.2).

03/08/21 PRH REVIEW FINAL FEE APPLICATIONS OF DEBTOR                   .20      81.00
             PROFESSIONALS AND RELATED CORRESPONDENCE WITH
             E. VON EITZEN.

03/16/21 PRH REVIEW ROCK CREEK FEE APPLICATION.                        .20      81.00




      TOTAL HOURS         4 . 70     FOR SERVICES RENDERED      $            1903.50




                                      MATTER TOTAL              $            1903.50




  *                               TIME AND FEE SUMMARY                              *

  *          TIMEKEEPER             *    RATE   HOURS               FEES
  PAUL R. HAGE                         405.00    4.70          1903.50
                               TOTALS            4 .70         1903.50
